Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

This action is in response to applicants correspondence mailed 05/20/2022.   The amendment to the claims mailed 05/20/2022 has been entered.

Election/Restrictions
Applicant’s election without traverse of species Y shaped and linearizing by uracil glycosylase in the reply filed on 05/20/2022 is acknowledged.
Claims 151 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 05/20/2022.


Drawings
The drawings are acceptable. 

Claim Rejections - 35 USC § 112- Second Paragraph
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 128-150, 152-156 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 128 recites the broad recitation modifying one or both ends of each, and the claim also recites of at least a portion which is the narrower statement of the range/limitation. Claim 128, step (a) recites modifying one or both ends of each of at least a portion of said plurality of cell-free molecules and step (b) recites fragment each of at least a subset of said modified cell-free DNA molecules.  Claim 155 recites a size selected plurality of DNA fragments have lengths from about 130 to about 400 nucleic acids bases or lengths from about 30 to about 250 nucleic acid bases. The claims are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.  For claim 128, it is unclear what is required for step (a) and step (b), for example in step (a) it is unclear if modifying is required for one or both ends, if modifying is required for each of the cell-free molecules or at least a portion of the cell free DNA molecules.  The recitation of “each of at least” renders the claim indefinite. With regard to claim 155, it is unclear if the claim requires about 130 to about 400 nucleic acid bases or about 30 to about 25 nucleic acid bases.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 128-150, 151-152, and 154-156, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schroeder (US 2015/0284769 A1, cited on IDS).
With regard to claim 128, 131, 136-139, Schroeder teaches a method of coupling adapters to ends of a plurality of nucleic acids to provide tagged DNA fragments having methylated nucleic acid bases from tagged DNA fragments not having non-methylated nucleic acid bases (see para 7).  Schroeder teaches a pool of oligonucleotides are fragmented with a methylation insensitive restriction enzyme, MspI.  Schroeder teaches each sequence in the pool of oligonucleotides comprises a strand of a duplexed adaptor and the pool of oligonucleotides comprise a ligation strand and non-ligation strand followed by coupling adaptors to the pool of oligonucleotides, bisulfite treatment and amplification (coupling said adapters to end of plurality of DNA fragments to having methylated and unmethylated nucleic acid bases distinguished) (see para 7).  Schroeder teaches subjecting a plurality of nucleic acid molecules having ends that are incapable of coupling with adapters.  Schroeder teaches a non-ligation strand comprises 3’ and 5’ ends with a blocking group or moiety.  Schroeder teaches the blocking groups at the 3’ end can be ddNTPs and the 5’ end can be dephosphorylated by treatment with alkaline phosphatase.  (see para 71) (modifying one or both ends of at least a portion of plurality of cell free DNA molecules and derivatives thereof).  Schroeder teaches the modified DNA molecules are fragmented by MspI to generate fragments that contain one or more CpG sites (see para 6) and then coupling adapters to the end of the DNA fragment  to provide a plurality of nucleic acids that have methylated nucleic acid bases distinguishable from non-methylated nucleic acid bases (see para 59, 222). Schroeder teaches each oligonucleotide sequence is within a strand of a duplexed adaptor and comprises a non-ligation strand (see para 9).  The non-ligation strands taught by Schroeder is considered to encompass a derivatives of cell-free DNA molecules as the strand is a nucleic acid strand complementary to the plurality of polynucleotides, which can be cell free DNA as addressed in para 74.  A probe complementary to a nucleic acid with the same sequence as a cfDNA would a derivative of cfDNA. Schroeder also teaches the plurality of nucleic acids comprise cfDNA and Schroeder teaches a pool of polynucleotides can be generated by using MspI having a block at the 5’ end with a biotin moiety.
With regard to claim 129, Schroeder teaches nucleic acid fragments were separated into different pools and can include blunt ends (see para 73).
With regard to claim 130, Schroeder teaches nucleic acid fragments are amplified and separated by magnetic bead separation (see para 55 and 141).  
With regard to claim 132-135, Schroeder teaches treatment with bisulfite and fragments comprise one or more CpG cites (see para 138). 
With regard to claims 140-142, Schroeder teaches generating a pool of polynucleotides by using MspI restriction enzyme (see para 107). 
With regard to claim 143-144, 146-147, Schroeder teaches distinct adapters ligated to 5’ polynucleotide fragment, followed by bisulfite treatment and comprise identifier sequences that can be a barcode sequence, a flow cell sequence or index sequence (see para 141). 
With regard to claim 145, Schroeder teaches polynucleotide fragments are generated by fragmentation are subjected to end-repair (see para 112).  Schroeder teaches end repairs is performed prior to adapter ligation (see para 97)
With regard to claim 148-150 and 152, Schroeder teaches an adapter is stem loop structure and use of uracil DNA glycosylase for cleavage (linearization) (see para 129). 
With regard to claim 154-156, Schroeder teaches the DNA is fragmented to a specific size range including about 50 to about 250. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 153 is rejected under 35 U.S.C. 103 as being unpatentable over Schroeder (US 2015/0284769 A1) in view of Gormley (US 2009/0148842 A1).
Schroeder teaches a method of coupling adapters to end of a plurality of DNA fragments to distinguished tagged DNA fragments having methylated based distinguished from unmethylated nucleic acid bases as set forth above.  Schroeder does not teach adaptors that are Y shaped. 
However Y shaped adaptors for enriching nucleic acids for methylation detection is well known in the art.  Gormley teaches a method of fragmentation of nucleic acids, polishing nucleic acids followed by ligating nucleic acids with Y shaped adaptors (fork adaptors), bisulfite treatment and amplification to distinguish methylated and unmethylated nucleic acid bases (see figure 2).  Gormley teaches the adaptors allow for directed analysis and amplification of samples on a solid surface with no prior knowledge of the target sequences and applicable to analysis of the methylation status of all cytosine bases across a whole genome sample (see para 24). 
Because both Schroeder and Gormley et al. teach adaptor ligation to a fragmented nucleic acid for analysis of methylation,  it would have been obvious to one skilled in the art to substitute one known element, double stranded adaptors as taught by Schroeder with another known element, Y shaped (fork) adaptors as taught by Gormley in the method of Schroeder in order to achieve the predictable result of distinguishing methylated and unmethylated nucleic acid bases.  Additionally the ordinary artisan would have had a motivated and have a reasonable expectation of success that Y shaped adaptors of Gormley could be used in the method of Schroeder because Gormley teaches the adaptors directed analysis and amplification of samples on a solid surface with no prior knowledge of the target sequences and applicable to analysis of the methylation status of all cytosine bases across a whole genome sample.


Conclusion
No claims are allowable.
Church (US2010/0273164 A1) is cited as relevant art.  Church teaches constructing a library to determine methylated and unmethylated bases by dephosphorylating a HpaII digest of a pool of genomic DNA, blocking them from ligation followed by digesting DNA with MspI and analysis of methylation. 


	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAE L BAUSCH whose telephone number is (571)272-2912. The examiner can normally be reached M-F 11am-330pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 571-272-0731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SARAE L BAUSCH/Primary Examiner, Art Unit 1634